Case: 4:19-cv-01845-RWS Doc. #: 10-2 Filed: 07/15/19 Page: 1 of 4 PagelD #: 68

STATE OF MISSOURI )
) SS
CITY OF ST. LOUIS )

MISSOURI CIRCUIT COURT
TWENTY-SECOND JUDICIAL CIRCUIT

 

DASHAWN OWENS,

Plaintiff,
Case No.1622-CC00665
vs.
Division No. 31
DOLGENCORP, LLC, et al.,

eee i sa ses se

Defendants.
ORDER
The Court has before it Defendants’ Motion to Stay
Proceedings, Compel Arbitration and to Dismiss. The Court now
rules as follows.

Plaintiff brought this action under the Missouri Human
Rights Act for disability discrimination and hostile work
environment. Plaintiff alleges that he was wrongfully
discriminated against and harassed due to his disability.

Defendants move to stay proceedings, for an order
compelling Plaintiff to arbitrate his claims herein and to
dismiss this lawsuit. Defendants contend that Plaintiff's
claims are subject to a valid and enforceable arbitration
agreement.

Plaintiff contends that the arbitration agreement is not

enforceable because it was not signed or otherwise acknowledged

ENTERED
DEL 7 © 20%
AMK

 
Case: 4:19-cv-01845-RWS Doc. #: 10-2 Filed: 07/15/19 Page: 2 of 4 PagelD #: 69

by Defendants and that there is insufficient evidence that
Plaintiff reviewed and acknowledged the agreement.

“Arbitration proceedings are favored and encouraged by the
courts.” BJC Health Sys. v. Group Health Plan, 30 S.W.3d 198,
201 (Mo. App. E.D. 2000). “The purpose of arbitration is to
provide a speedy, efficient, and less expensive alternative to
court litigation.” Id. “As a general rule, courts should
refrain from interfering with arbitration proceedings.” Id.

“Under both the FAA and Missouri law, a written agreement
to submit a present or future dispute to arbitration is valid,
enforceable and irrevocable, save upon such grounds as exist at
law or in equity for the revocation of any contract.” McIntosh

v. Tenet Health Systems Hosp., 48 S.W.3d 85, 89 (Mo. App. E.D.

 

2001) (citing 9 U.S.C. §2 (2000)).

When faced with a motion to compel arbitration, the motion
court must determine whether a valid arbitration agreement
exists and, if so, whether the specific dispute falls within the

scope of the arbitration agreement. Dunn Indus. Group, Inc. v.

 

City of Sugar Creek, 112 S.W.3d 421, 427-28 (Mo. banc 2003). In

 

making these determinations, the court should apply the usual
rules of contract law. Netco, Inc., 194 S.W.3d 353, 357 (Mo.

banc 2006). The party seeking to compel arbitration bears the
Case: 4:19-cv-01845-RWS Doc. #: 10-2 Filed: 07/15/19 Page: 3 of 4 PagelD #: 70

burden of proving the existence of a valid and enforceable
arbitration agreement. Motormax Fin. Servs. Corp. v. Knight,
474 S.W.3d 164, 168 (Mo. App. 2015).

“[B]ilateral contracts are supported by consideration and
enforceable when each party promises £6 undertake some legal
duty or liability.” Baker v. Bristol Care, Inc., 450 S.W.3d
770, 776 (Mo. bane 2014). “The conclusion that a bilateral
contract has been formed is not self-evident when an offeree

Signs an unsigned proposal.” Baier v. Darden Rests., 420 S$.W.3d

 

733, 739 (Mo. App. W.D. 2014). “Rather, the absence of the
offeror's signature on the proposal presents a question of fact,
requiring the trial court to determine the offeror's intent,
i.e., whether an ‘offer’ to enter into a bilateral contract was
made, and thus whether the offeror intends to be bound if the
unsigned proposal is accepted by the offeree.” Id.

In this case it is uncontradicted that the arbitration
agreement at issue did not include any signature or other form
of acknowledgment by Defendants. Defendants have presented the
Court with no evidence or argument from which it can determine
that Defendants offered to enter into a bilateral agreement to
arbitrate with Plaintiff and thus intended to be bound by the

agreement. The Court finds that Defendants have not met their
Case: 4:19-cv-01845-RWS Doc. #: 10-2 Filed: 07/15/19 Page: 4 of 4 PagelD #: 71

initial burden to show that a valid arbitration agreement

exists.

Accordingly the Court must deny Defendants’ motion. This

denial is without prejudice.

THEREFORE, it is Ordered and Decreed that Defendants’ Motion
to Stay Proceedings, Compel Arbitration and to Dismiss is hereby

DENTED.

SO ORDERED:

Hm Weak

JOAN %/ MORIARTY, tig

Dated: 1324 [fb
